DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election without traverse of the species of Blend 25 as described in Example 5 and Table 5 of the Specification, per the reply filed on October 5, 2022, is acknowledged.  The applicant indicates that claims 1, 2, and 10-17 read on the elected species.  Claims 3-9 and 18-20 are withdrawn as non-elected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1, 2, and 10-17are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (WO 2019022138).
The WO document is in Japanese.  An English translation is provided with this Office Action.
With respect to claims 1, 2, and 10-17, Fukushima teaches a working fluid (refrigerant composition) [Abstract].  Table 6 at p. 30 teaches compositions of HCFO-1224yd(Z) and HFO-1234ze(E).  Carbon dioxide is listed under Other optional ingredients.  The composition has substantially suppressed combustibility, that is, nonflammability [Abstract].  Amounts are taught throughout the reference.
	Fukushima does not appear to teach high and low volatility as presently claimed.  Nevertheless, the reference teaches compositions with of HCFO-1224yd(Z) and HFO-1234ze(E), as well as carbon dioxide.   Compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.
	The present claims have the transitional language “consisting essentially of” which does not exclude materials that do not materially affect the basic and novel characteristics of the claimed invention.  MPEP 2111.03, III.  In this case, such language does not exclude the teachings of Fukushima because the reference teaches compositions with the same materials and is directed to the same utility of refrigeration.
	Some “picking and choosing” may be required to arrive at the presently claimed invention.  Still, the reference teaches compositions with of HCFO-1224yd(Z) and HFO-1234ze(E), as well as carbon dioxide.
	It would have been obvious for a refrigerant composition, as taught by Fukushima, to have HCFO-1224yd(Z), HFO-1234ze(E), and carbon dioxide, as within the teachings of Fukushima, because the reference is directed to nonflammable refrigerant compositions.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761